        Case 1:20-cv-03021-JPB Document 25 Filed 07/26/21 Page 1 of 14




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

 JAMES ROBERT PITTS,
              Plaintiff,
       v.                                       CIVIL ACTION NO.:
                                                1:20-CV-03021-JPB
 MARK A. GRANT, in his individual
 capacity, LEON GATES, in his
 individual capacity, and KEVIN
 HOLDER, in his individual capacity,

              Defendants.

                                      ORDER

      This matter is before the Court on Kevin Holder’s (“Defendant”) Motion for

Judgment on the Pleadings [Doc. 12]. This Court finds as follows:

                                 BACKGROUND

      According to the allegations in James Robert Pitts’s (“Plaintiff”) Complaint,

Judge Pinkie Toomer, a probate judge for Fulton County, presided over Plaintiff’s

mother’s estate from 2008 until January 2017. [Doc. 1-2, p. 4]. Plaintiff alleges

that during this time, he repeatedly complained about the way Judge Toomer

handled the estate. Id. For instance, in 2016, Plaintiff filed a Formal Letter of

Complete Disagreement, an Emergency Motion for Hearing to Litigate and

Enforce the Probate Court’s October 8, 2012 Order and a Statement of
        Case 1:20-cv-03021-JPB Document 25 Filed 07/26/21 Page 2 of 14




Claim/Motion to Vacate Void Judgment. Id. at 5. Plaintiff asserts that because

Judge Toomer did not issue a decision on any of these motions or respond in any

way, he lodged a complaint with John Eaves, a former Fulton County

Commissioner. Id. at 6. Shortly thereafter, on January 12, 2017, Judge Toomer

voluntarily recused herself from the Estate of Fannie R. Pitts. Id. Plaintiff believes

that the recusal was due to “her participatory misconduct in the handling of” his

mother’s estate. Id.

      On the same day as the recusal, Plaintiff asserts that Mark Grant and Leon

Gates, both law enforcement officers with the Fulton County Sheriff’s Office, were

called to the chambers of Judge Toomer to investigate a suspected threat. Id. at 7.

While in Judge Toomer’s chambers, Plaintiff alleges that the law enforcement

officers called Defendant, an employee of the Council of Probate Judges in

Georgia. Id. Defendant allegedly told the law enforcement officers that he had

received several non-threatening voicemails from Plaintiff regarding Judge

Toomer’s handling of his mother’s estate. Id. According to Plaintiff’s allegations,

Defendant went on to tell the law enforcement officers that a call, allegedly from

Plaintiff, was transferred to him. Id. Plaintiff contends that Defendant told the law

enforcement officers that the caller said something to the effect of “I understand




                                          2
          Case 1:20-cv-03021-JPB Document 25 Filed 07/26/21 Page 3 of 14




why people shoot elected officials” and that he would “take care of that black bitch

[himself].” Id. at 8.

      On February 3, 2017, a grand jury indicted Plaintiff with one count of

intimidating a court officer, one count of terroristic threats and one count of

harassing communications. Id. at 7. Plaintiff asserts that he was indicted based

solely on statements made by Defendant to the law enforcement officers. Id.

Plaintiff was subsequently arrested on February 14, 2017. Id. at 3. Around four

months later, on June 26, 2018, Judge Craig L. Schwall of the Fulton County

Superior Court dismissed all charges against Plaintiff. Id.

      Plaintiff brought this action against Defendant, Grant and Gates on April 17,

2020, asserting a claim for malicious prosecution and a claim for punitive

damages. On July 27, 2020, Grant and Gates moved for dismissal. [Doc. 5].

Their motion was granted on February 2, 2021, and all claims against Grant and

Gates were dismissed. [Doc. 22]. Defendant filed the instant Motion for Judgment

on the Pleadings on September 3, 2020. [Doc. 12]. The motion is now ripe for

review.

                               LEGAL STANDARD

      “Judgment on the pleadings is appropriate where there are no material facts

in dispute and the moving party is entitled to judgment as a matter of law.” Perez


                                           3
        Case 1:20-cv-03021-JPB Document 25 Filed 07/26/21 Page 4 of 14




v. Wells Fargo N.A., 774 F.3d 1329, 1335 (11th Cir. 2014) (citation and

punctuation omitted). When a district court analyzes whether a party is entitled to

judgment on the pleadings, it must “accept as true all material facts alleged in the

non-moving party’s pleading, and . . . view those facts in the light most favorable

to the non-moving party.” Id. Essentially, “[t]he ultimate question on a motion for

judgment on the pleadings under Rule 12(c) is the same as on a motion to dismiss

under Rule 12(b)(6)—whether the complaint states a claim for relief.” Powers v.

Sec’y, U.S. Homeland Sec., 864 F. App’x 754, 757 (11th Cir. 2021).

      Federal Rule of Civil Procedure 8(a)(2) provides that a pleading must

contain “a short and plain statement of the claim showing that the pleader is

entitled to relief.” Although detailed factual allegations are not necessarily

required, the pleading must contain more than “labels and conclusions” or a

“formulaic recitation of the elements of a cause of action.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009). Importantly, “a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Id.

A claim is plausible “when the plaintiff pleads factual content that allows the court

to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. Although courts must make reasonable inferences in the plaintiff’s

favor, at the pleading stage, the court is not required to draw every inference the


                                            4
        Case 1:20-cv-03021-JPB Document 25 Filed 07/26/21 Page 5 of 14




plaintiff suggests. Powers, 846 F. App’x at 757. At a minimum, the complaint

must contain enough inferential allegations from which the court can identify each

of the material elements necessary to sustain a recovery under some viable legal

theory. Id.

                                     ANALYSIS

      “Malicious prosecution is a Fourth Amendment violation and a ‘viable

constitutional tort cognizable under [42 U.S.C. § 1983].’” Holland v. City of

Auburn, 657 F. App’x 899, 902 (11th Cir. 2016). To establish a claim for

malicious prosecution under § 1983, a plaintiff must plead a violation of his Fourth

Amendment right to be free from an unreasonable seizure and the elements of the

common law tort of malicious prosecution. Id. While a malicious prosecution

claim encompasses both state and federal law, the elements are ultimately

controlled by federal law. Id. The common law tort elements include: “(1) a

criminal prosecution instituted or continued by the present defendant; (2) with

malice and without probable cause; (3) that terminated in the plaintiff’s accused’s

favor; and (4) caused damage to the plaintiff accused.” Id.

      In his Motion for Judgment on the Pleadings, Defendant challenges

Plaintiff’s inability to satisfy the first two common law elements, i.e., that

Defendant instituted or continued the criminal prosecution against Plaintiff and did


                                           5
        Case 1:20-cv-03021-JPB Document 25 Filed 07/26/21 Page 6 of 14




so with malice and without probable cause. Defendant further challenges

Plaintiff’s failure to plausibly allege a Fourth Amendment seizure. Alternatively,

Defendant argues that he is entitled to qualified immunity.1

          1. Common Law Elements

       Defendant contends that dismissal is required because Plaintiff has not

sufficiently alleged that Defendant instituted or continued the criminal prosecution

against Plaintiff or did so with malice. The Court agrees that Plaintiff has failed to

meet the pleading standard.

       As an initial matter, it is important to note that Plaintiff’s Complaint contains

allegations that are no more than conclusions. “Conclusory allegations are not

entitled to the assumption of truth.” McCollough v. Finley, 907 F.3d 1324, 1333

(11th Cir. 2018). For instance, Plaintiff alleges that Defendant acted with “willful

malice” and “intentionally and knowingly provided false information about

[Plaintiff] to the prosecutor.” [Doc. 1-2, p. 2, 14]. Because these allegations are

conclusory and not supported by factual assertions, the allegations will not be

considered.




1
 Because Plaintiff’s Complaint fails to state a claim, this Court does not consider
Defendant’s alternative argument.

                                             6
        Case 1:20-cv-03021-JPB Document 25 Filed 07/26/21 Page 7 of 14




      After discarding the conclusory allegations, this Court must assume that any

remaining factual allegations are true and determine whether they state a plausible

claim. Those factual allegations are summarized here. Plaintiff’s Complaint

reveals that law enforcement officers were called to Judge Toomer’s chambers to

investigate a suspected threat. Id. at 7. While the law enforcement officers were in

Judge Toomer’s chambers, Judge Toomer called Defendant and put him on

speaker. Id. Defendant relayed to Judge Toomer and the law enforcement officers

that he had “received several non-threatening voice mails on his phone from

[Plaintiff] in reference to a previous case heard by [Judge Toomer].” Id.

Defendant “went on to say that a call allegedly from [Plaintiff] was transferred to

him,” and in that phone call, the caller made threats against Judge Toomer. Id.

Based on Defendant’s information, Gates and Grant applied for a warrant for

Plaintiff’s arrest. Id. at 14. The case was then presented to a grand jury, and the

grand jury returned a bill of indictment. Id. at 15. Plaintiff was arrested eleven

days later. Id.

      In this case, Defendant argues that Plaintiff failed to sufficiently allege the

first element—that Defendant instigated the prosecution of Plaintiff—because

Defendant did not arrest Plaintiff, present the case to the grand jury or prosecute




                                          7
        Case 1:20-cv-03021-JPB Document 25 Filed 07/26/21 Page 8 of 14




Plaintiff. Instead, Defendant argues that the allegations show that he merely

relayed facts to law enforcement officers.

      As a general rule, “[m]aking statements to a detective in the context of a

larger criminal investigation does not mean that individual initiated a criminal

prosecution.” Jones v. Butt, 643 F. App’x 926, 930 (11th Cir. 2016). However,

“[t]here is a fine line between cases where a party directly or indirectly urges a law

enforcement official to begin criminal proceedings and cases where a party merely

relays facts to an official who then makes an independent decision to arrest or

prosecute.” Harris v. Wal-Mart Stores East, LP, No. 1:11-CV-03406, 2013 WL

6795973, at *7 (N.D. Ga. Dec. 23, 2013). Where a party merely relays facts to an

official who makes an independent decision to arrest or prosecute, there is no

liability for malicious prosecution. Id. On the other hand, a person may incur

liability for unduly influencing the decision to prosecute by “providing information

that is known to be false, misleading or materially incomplete.” Id.

      Plaintiff pled no facts showing that Defendant provided information that was

known to be false, misleading or materially incomplete. Nor are there any

allegations that Defendant fabricated the evidence. Cf. Williams v. Miami-Dade

Police Dep’t, 297 F. App’x 941, 947 (11th Cir. 2008) (determining that malicious

prosecution claim could proceed where the police officer fabricated evidence that


                                          8
        Case 1:20-cv-03021-JPB Document 25 Filed 07/26/21 Page 9 of 14




resulted in the prosecutor being presented with false and misleading evidence).

Moreover, Plaintiff made no allegations that Defendant requested the arrest of

Plaintiff or participated any further in the prosecution. To the contrary, the

allegations show that it was the law enforcement officers who sought out the

warrant and a prosecutor who presented the case to the grand jury. It does not even

appear that Defendant was the individual who called police to report the threat.

Rather, the law enforcement officers reached out to Defendant to obtain a

statement after they were summoned to Judge Toomer’s chambers. At most, the

allegations show that Defendant made statements to the law enforcement officers

in the context of the larger criminal prosecution. As such, Plaintiff has failed to

satisfy the first element of his malicious prosecution claim.

      As to the second element, Defendant argues that Plaintiff failed to allege any

facts supporting the conclusory assertion that Defendant acted with malice. After

reviewing Plaintiff’s Complaint, this Court finds that it lacks any allegations that

Defendant purposely misidentified Plaintiff as the caller who made the threats.

Plaintiff’s Complaint merely shows that Defendant relayed to law enforcement

officers that a phone call from a person identified to him as Plaintiff was

transferred to him and that caller made threats against Judge Toomer during that

phone call. While the Complaint alleges that Defendant failed to take additional


                                          9
        Case 1:20-cv-03021-JPB Document 25 Filed 07/26/21 Page 10 of 14




steps to verify the identity of the caller, there are no well-pleaded facts showing

that Defendant’s failure to take those additional steps was motivated by malice or

more than mere negligence. Moreover, the allegations do not show that Defendant

was even obligated to further investigate the identity of the caller. None of the

factual assertions plausibly show that Defendant knew or suspected that the caller

was not Plaintiff or that Defendant made up the story entirely. Moreover, none of

the factual allegations show a plausible reason why Defendant would falsely

accuse Plaintiff. For instance, it is unclear whether Defendant was previously

familiar with Plaintiff or the underlying probate case relating to Plaintiff’s

mother’s estate. It is also unclear whether Defendant often worked with Judge

Toomer or just happened to be on the receiving end of a single phone call and

several voice messages. Ultimately, without factual assertions to support

Plaintiff’s conclusory allegation that Defendant acted with malice, the claim must

fail.

           2. Fourth Amendment Seizure

        In addition to the common law elements, Plaintiff must allege sufficient

facts to show a violation of his Fourth Amendment right to be free from

unreasonable seizures. This component requires Plaintiff to show that the legal

process justifying his seizure was constitutionally infirm. Williams v. Aguirre, 965


                                          10
       Case 1:20-cv-03021-JPB Document 25 Filed 07/26/21 Page 11 of 14




F.3d 1147, 1165 (11th Cir. 2020). To do this, Plaintiff must allege that an official,

including an individual who did not apply for the warrant, intentionally or

recklessly made misstatements or omissions necessary to support a warrant. Id.

      As explained in the section above, Plaintiff does not allege any facts

showing that Defendant acted either intentionally or recklessly when he made the

statement to the law enforcement officers. Even assuming that Defendant never

spoke with Plaintiff, and it was not Plaintiff who made the threats to Judge

Toomer, there are no allegations which show that Defendant made the statement to

the law enforcement officers in reckless disregard for the truth or that the entire

phone call was fabricated. While it is certainly possible that Defendant could have

done more to ascertain the identity of the caller, the allegations do not show that

Defendant was reckless in failing to further investigate the call or that Defendant

intentionally lied about the phone call he received. In sum, Plaintiff’s Complaint

fails to allege sufficient facts to show an unreasonable seizure, and therefore his

malicious prosecution claim fails.

          3. Plaintiff’s Response in Opposition

      The Court will briefly address Plaintiff’s arguments opposing dismissal. In

his response to Defendant’s Motion for Judgment on the Pleadings, Plaintiff argues

that Defendant “flat out lied” about Plaintiff, engaged in a “strategic effort” to


                                          11
       Case 1:20-cv-03021-JPB Document 25 Filed 07/26/21 Page 12 of 14




carry out a “vendetta” against Plaintiff, “fabricated statements and then

unequivocally attributed” those statements to Plaintiff and failed to testify in court

regarding the statements because “as an employee of Fulton county courts,

[Defendant] knew the severity of perjury and did not want to expose himself before

the Court by testifying to the lie he perpetuated to officers.” [Doc. 16, pp. 1-3, 7].

Plaintiff goes on to argue that Defendant “deliberately dodged” testifying against

Plaintiff and “skirted the legal system he was attempting to game.” Id. at 12.

      None of these allegations appear anywhere in the Complaint. The Eleventh

Circuit Court of Appeals has repeatedly held that a plaintiff cannot amend his

complaint through a response to a motion to dismiss. Burgess v. Religious Tech.

Ctr., Inc., 600 F. App’x 657, 665 (11th Cir. 2015). As such, this Court will not

consider these new allegations.

      To the extent Plaintiff argues that these are not “new allegations” but

reasonable inferences the Court should make, this argument also fails. The

allegations raised for the first time in the response are not “reasonable inferences”

that can be drawn from the well-pleaded facts of the Complaint. See In re

Delta/Airtran Baggage Fee Antitrust Litigation, 733 F. Supp. 2d 1348, 1358 (N.D.

Ga. 2010) (“[T]he court need not accept inferences drawn by plaintiff if such

inferences are unsupported by the facts set out in the complaint.”); see also Am.


                                          12
       Case 1:20-cv-03021-JPB Document 25 Filed 07/26/21 Page 13 of 14




Dental Ass’n v. Cigna Corp., 605 F.3d 1283, 1290 (11th Cir. 2010) (recognizing

that “courts may infer from the factual allegations in the complaint ‘obvious

alternative explanation[s]’ which suggest lawful conduct rather than the unlawful

conduct the plaintiff would ask the court to infer”). Here, Plaintiff is not asking

this Court to draw reasonable inferences. Instead, he is attempting to supply new

facts not pleaded in his Complaint.

      Overall, Plaintiff has not alleged facts sufficient to support an inference that

the material elements of a malicious prosecution claim exist. First, Plaintiff has

not alleged facts sufficient to infer that Defendant initiated or continued the

criminal prosecution against him, or that Defendant acted with malice. Second,

Plaintiff has not alleged facts sufficient to infer that Defendant recklessly or

intentionally made false statements to law enforcement resulting in an

unreasonable seizure. Accordingly, Plaintiff fails to state any claim to relief that is

plausible on its face, and thus Defendant is entitled to judgment on the pleadings.




                                          13
      Case 1:20-cv-03021-JPB Document 25 Filed 07/26/21 Page 14 of 14




                              CONCLUSION

     For the reasons stated above, Defendant’s Motion for Judgment on the

Pleadings [Doc. 12] is GRANTED. The claims against Defendant are

DISMISSED WITH PREJUDICE. The Clerk is DIRECTED to close this case.

     SO ORDERED this 26th day of July, 2021.




                                      14
